Title: General Orders, 28 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Wednesday August 28th 1782Parole  Tunbridge
                     Countersigns  Upton
                  Warwick
                  At a General court martial whereof Major general Howe is president held at Westpoint by order of the Commander in chief.
                  Major General McDougall was tried on the following charges Vizt
                  1st  For Ordering the distribution of a quantity of boards (said to be about 1300 which were brought to Westpoint the 6th day of December last in a sloop commanded by Captn Van Alstyne, designed for the use of the department) to the Troops at Westpoint only when their arrival ought to have been reported to the Commanding general, or Deputy Quartermaster of the Department, that an equal distribution might have been ordered, and other troops, who equally needed them, some of whom were suffering with the small pox, might have received releif.
                  2d  For not reporting to the Commanding general the escape of upwards of 30 prisoners from the provost at Westpoint on the night of the 4th instant that orders might have been sent to the out posts to take measures to intercept them on their way to the enemy, and it being an occurence which ought to have been reported.
                  3d  For drawing Orders on the Clothing store at Newburgh particularly on October 2. 5. 8. 11. 18. 19. 27. 28. 29. and November 7. 10. 12. and 18. and one for a servant of Ensign Davis without date, which is the perogative of the commanding general only, and which he signified to General McDougall in a Letter of the 26th september last such his orders—nbesides invading the right of the Commanding Genl have involved some of the paymasters in embarrasments in their accounts particularly the paymaster of the 3d Massachusetts regiment.
                  4th  For writing a letter to the Commanding general on the 16th of December last injurious to command and unbecoming an officer—the Letter as follows.
                  
                  SirWest Point N.Y. Decr 16th 1781 7 P.M.
                  To be prepared for every contingency which might happen on the river, to intercept our transportation Colonel Putnam was out several Days to reconnitre the country on both sides the river for the most practicable routes to open roads to bring in our provisions and forage—he had not compleated it when he was ordered in Courtmartial altho he was for that important object kept of duty in garrison—The distress we now suffer is oweing to his not being able to complete his observations there being a supply of flour above the mountains but neither the roads nor the river was practicable.
                  This is one of the disorderly effects of detailing the officers of this garrison with the Army, nor is this the only instance of disorder from that Practice.  An Officer who was on Main guard for a week was detailed for other duty, I shall not enter into any further discussion on this subject ’till the Commander in cheif comes on, when I shall apply to him to have this and several other unmilitary practices determined in a more solemn manner than can now be obtained, For sir give me leave to tell you I know my own rights and those of the Garrison, not in speculation but in as long and as attentive service as my superiors—In the mean time sir that service may not be injured and that the distressing and pressing calls of humanity may be relieved I beg Colonel Putnam may be releived and suffered to goe on that service—I have the honor to be sir your most obedt and most hble servt
                  Alexr McDougall
                  Major Generl Heath
                  
                  5th  For directing Colonel Crane commandant of Artillery in this department to deliver arms & accoutriments on the 16th instant contrary to the general order of the 4th instant and threatning to send him to the provost in case of refusal.
                  6th  For conversing before the Feild officers of the several Corps stationed in the Garrison of Westpoint who were convened at his request on the 16th January last, and in a manner unbecoming an officer, by bringing into question General Heaths right to command the garrison of Westpoint, representing his orders as unmilitary saying that an officer was not bound or obliged to obey orders if he thought them improper or unmilitary, telling Colonel Crane that he had ill advisors he beleived that General Heath had advised him—desiring Col. Crane to take the advice of the officers present who he said were his Countrymen and many other things in the course of the said conversation, tending to excite sedition create divisions, subvert good order and discipline and wound the service.
                  7th  For conversing before officers of different ranks particularly on the evening of the 7th January last in a manner unbecoming an officer saying that General Heaths orders were subversive of all good order and Dicipline and injurious from the Centenel to the eldest Major Genl in service, that he sent private commands to Colonel Crane without informing him (General McDougall) for the removal of a considerable quantity of Amunition from the Magazine and that if such a practice prevailed in the army it would be in the power of an Arnold at any time to dismantle and sell the Garrison and publicly relating some matters that passed at a Council of war at Mr McGowans 1776 respecting the retreat from New York and saying that none were opposed to it but a fool, a knave, and an obstinate honest man that general heath was the knave and many other things in the course of the said conversation—such conversation tending to lessen confidence in the commanding officer, to limit command bring orders into contempt and distroy that due subordination which is the life of dicipline and the only barrier against confusion and disorder.
                  Lastly for ordering two public buildings near Fishkill Landing to be pulled down in the months of November and December last vizt a bake house and one other building which Mr George Fisher was ordered to pull down on the 18th December last and the materials to be removed to Westpoint, making additions and erecting buildings at Westpoint without the knowledge or consent of the Commanding general particularly the additions to the house in which General McDougall quarters and the building for the provost Guard when General McDougals command at the post was of a temporary nature only and such measures not warranted either by his instructions or Military principles.
                  The Court on mature consideration of the charges against Major General McDougall, the evidence in the case and the observations both by General McDougall and the Judge Advocate, are of opinion,
                  On the first charge that Major General McDougall did order the distribution of the boards mention’d in the charge to the troops of Westpoint only, and that he is justifiable in so doing, because though the boards in the first instance might have been designed for the army at large, yet as the manner in which they were applied for the Quartermaster, was agreable to the custom of commandants of Westpoint and specifyed the particular purpose for which the boards were intended, were sent to the post on such application and receipt’d for by the officer who received them to be delivered at Westpoint, he was warranted in such distribution, without a report being made to the Commanding general or Deputy Qr Mr of the Department.
                  On the second charge it appears to the court that general McDougall is justifiable in not reporting the escape of the prisoners to Major General Heath because the provost martial of the army was at the post, by order of General Heath whose duty it was to make such report.
                  On the third charge it appears to the court, that General McDougall did draw orders on the Cloathing store on October 8th 18th 19th 28th November 7th & 10th and an order for cloathing for Ensign Davis’s servant and that he is justifiable in so doing because it has been customary and was requisite to service for officers of different grades to draw Cloathing from the Cloathing store for necessitous soldiers, detached issues have been accordingly constantly made and there has appeared to the Court no orders to the contrary: it does not appear that General McDougall drew the other orders mentioned in charges.
                  On the fourth charge the Court are of opinion that General McDougall is justifiable.
                  On the Fifth charge it appears that General McDougall did order Colonel Crane to deliver arms and accoutrements on the 16th January last, and threatned upon his refusal to send him to the provost, or confine to his room—But as Colonel Crane was a member of the Garrison, and being senior officer of Artillery at that time had the Keys of the Military stores for the defence of the Garrison, and under the orders of General McDougall as Commandant thereof; the Court are of opinion that General McDougall was justifiable for giving the orders and threatning to confine him for a disobedience of them notwithstanding the orders of General Heath of the 4th of January last, relative to the Grand Magazine.
                  On the sixth charge the embarrassments Major General McDougall laboured under by the order of Major General Heath of the 4th of January last and other orders mentioned in evidence, his official rights as Commandant of the Garrison being thereby invaded the Magazine shut against his orders which disenabled him from drawing forth the necessary means for its defence in case of any emergency, the garrison officer, through whom, Arms, Amunition &ca were attainable, refusing obedience to his legal orders, and directing no returns to be made to Major General McDougall of the state of the Magazine, where stores were deposited for its defence, are in the opinion of the Court, sufficient to justify Major General McDougall in convening the Field officers of the several corps stationed in the Garrison on the 16th Jany last and for the whole of his conversation with them at that time—that part of the charge bringing in question Major general Heaths right to command the Garrison of Westpoint, saying that an officer was not bound or obliged to obey orders if he thought them improper or unmilitary is not supported.
                  On the seventh charge the Court find that General McDougall did converse before officers of different grades accidently met at his quarters on the 7th of January last and did say that General Heaths orders were subversive of all good order and discipline, and injurious from the Centinel to the eldest Major General in service—that he sent private commands to Colonel Crane without informing him (Genl McDougall) for the removal of a considerable quantity of Amunition from the Magazine—and that if such a practice prevailed in the Army, it would be in the power of an Arnold at any time to dismantle and sell the Garrison and publicly related some matters that passed at a Council of war at Mr McGowans in 1776 respecting the retreat from Newyork and said that "none were opposed to it but a fool, a Knave and an obstinate honest man and that General Heath was the Knave."  and are of opinion that the time, the place, the manner of expressing what is set forth in the charge and the persons before whom he did express it, render such conversation unjustifiable and in breach of Article 5th sectn 18th of the rules and articles of war.
                  On the last charge it appears to the court, that the Bake house was pulled down on an application from Major General McDougall to Colonel Hughes the Deputy Qr Master by his direction, that the other building was ordered by General McDougall on the 18th Decr last to be pulled down, but was not pulled down on that order, but by order of Colonel Pickering Quarter Master General and that the materials were removed to Westpoint.  That General McDougall did erect a building for a Provost Guard and made additions to the house in which he quartered but it appears to the Court from a Letter produced in the case, that General Heath knew & approved the building the provost guard house—therefore that General McDougalls erecting the same was not as is said in the charge without the knowledge or consent of the Commanding general—The Court are of opinion that from constant usage of Commandants of Westpoint never yet interdicted General McDougall is justifiable in making additions to the house in which he quarters.
                  The Court agreable to their opinion on the several charges, do fully acquit Major Genl McDougall on the first, second, fifth and sixth charges, on the fourth they acquit him, on the third and last charges they fully acquit him, and think the charges vexatious.
                  On the seventh they sentence him to be reprimanded by the Commander in cheif in General Orders.
                  
                  By the United states in Congress assembled August 15th 1782
                  The Proceedings and sentence of a General Courtmartial on the trial of Major General McDougall having been read.
                  Resolved That Congress approve the sentence of the said Court.
                  
                  It is with extreme reluctance the Commander in cheif finds himself under the necessity of carrying the sentence of the court upon the seventh charge into execution more especially as it concerns an officer of so high rank and generally acknowledged merit.
                  The ill consequences arising from a too free censure of the conduct of officers of superior by those of inferior rank are too obvious to need enumerating.  The Commander in cheif cannot however help remarking particularly upon the impropriety of one Member of a Council of war divulging the opinion of another (except in cases of criminality which could not fail of being imediately noticed) and undertaking to reflect publicly upon him for it—such a liberty if allowed, would very often tend to prevent an officer of coolness and deliberation from giving his opinion in favour of cautious measures, lest the army and the world at large should attribute his reasons to other than the real motive.
                  Major General McDougall is released from his arrest.
                  The General court martial of which Major General Howe is president is desolved.
                  The second Connecticut regiment will releive the guards and fatigue parties now on duty from the 3d Massachusetts for seven days unless sooner releived commencing tomorrow.
                  For Fatigue tomorrow the 4th Connecticut regiment.
               